  Case 3:21-cv-01694-C-BN Document 7 Filed 09/07/21                        Page 1 of 1 PageID 28



                         iN THE LTNITED STATES DISTzuCT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

JOHN CFIRISTOPHER CANNON,                           )
                                                    )
                       Petitioner,                  )
                                                    )
                                                    )
                                                    )
DIRECTOR, TDCJ-CID,                                 )
                                                    )
                       Respondent.                  )    Civil Action No.   3:2   I   -CV-l 694-C-BN

                                               ORDER

       Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein advising the Court that this proceeding should be dismissed

without prejudice to Petitioner's right to seek preliminary authorization from the United States

Court ofAppeals for the Fifth Circuit to file a successive Section 2254 application.l

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated

therein, the Court ORDERS that the above-styled and -numbered civil action be DISMISSED

without prejudice.

        SO ORDERED.                                                         ,1
                              ,7
        Dated September            ,2021.
                                                                                 -"????"

                                                 SAM       CUM        GS
                                                         R I.INI      STATES DIS                 JUDGE


        I Petitioner has failed to file objections to the Magistrate Judge's Findings, o     lusions. and
Recommendation and the tirne to do so has now expired.
                                                                                        b
